Citation Nr: 1314703	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Boston, Massachusetts that denied service connection for PTSD. 

The issue was remanded for further development by Board decision in December 2011.

Following review of the record, the issue of entitlement to service connection for acquired psychiatric disorder other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required. 


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as the result of traumatic stressors during active duty for which service connection should be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the appellant was sent letters in October and November 2005 and July 2007 and thereafter that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Notification pertaining to the effective date for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Extensive VA clinical data in Virtual VA and of record have been reviewed.  The appellant underwent a VA compensation examination in November 2010 that is determined to be adequate for adjudication purposes.  The Veteran requested and was scheduled for a videoconference hearing in December 2011 but failed to appear.  Social Security Disability records have requested on a number of occasions but have not able to be retrieved from that agency.  A Statement of Unavailability of Social Security Administration Records has been made a part of the record.  The case was remanded for further development in December 2011.  The Veteran's statements in the record have carefully considered.  However, he failed to provide a statement of inservice stressors as requested by the RO.  In the Informal Hearing Presentation dated in April 2013, the Representative requested that the appellant be afforded an additional examination.  It was noted that a VA record of May 2007 contained information reportedly concerning an assault in service.  The VA medical records were available to the November 2010 examiner.  Moreover, on that examination, he reported that the mugging took place well after service.  He reported other events in service, but did not repeat that the beating took place during service.  As such, further examination is not thought indicated.  As noted, appellant has not provided additional specific information concerning in-service stressors.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for PTSD is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2012).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.301(f)(3)(2012).

Factual Background 

The Veteran's service administrative records show that he served in the Air Force.  There is no showing of foreign or combat service.  He was administratively discharged from active duty for inability to adjust to the demands of military life or to meet the standards of duty performance and self-discipline required of satisfactory airmen.  His personnel file contains many admonishments and/or punitive actions administered for various infractions.  His DD-214 reflects a military occupational specialty of vehicle operator dispatcher.  The character of discharge was honorable.  

The Veteran's service treatment records reflect no treatment for psychiatric complaints or symptoms.  On the July 1974 Report of Medical History at separation from active duty, he denied frequent trouble sleeping, nightmares, depression or excessive worry, nervous trouble of any sort and excessive drinking.  His psychiatric status was evaluated as normal and no pertinent defect was recorded.

A claim of service connection of various disabilities, including PTSD, was received in May 2004.  

VA outpatient clinical records, primarily in Virtual VA, reflect that the Veteran began to seek treatment and counseling for various emotional and psychiatric difficulties, including alcohol dependency, marital and relationship problems, and depression, etc.  In May 2007, it was noted that he was a noncombat Veteran and acknowledged a past addiction to drugs.  He stated that there were two things that bothered him in the Air Force.  He said that once, while drinking in a bar, he got into a fight with another soldier who pulled a machete on him.  The appellant related that a more troubling incident was when he was out with his girlfriend, 'someone lynched me from behind' by attacking him with a belt wrapped in barbed wire that resulted in both arms being badly cut.  He said that he did not go to sickbay because of a marginal relationship with his superior.  The Veteran felt that he was attacked because he had a white girlfriend and a white Cadillac.  VA outpatient records dating through 2012 reflect that various assessments were rendered for psychiatric symptomatology, but did not include PTSD. 

The Veteran was afforded a VA examination for PTSD purposes in November 2010.  It was noted that a board-eligible psychiatrist conducted the examination and that the claims folder and VA electronic records were reviewed.  A comprehensive background and clinical history dating from childhood was recited.  Inservice infractions, substance use, legal and relationship issues were described.  The Veteran reported stressor events in service that included having a bad case of laryngitis during basic training and being unable to communicate with people.  He said that this situation bothered him because he was a "people person.".  He reported that during basic training, he sustained a hairline fracture of the right ankle causing him to be unable to go anywhere, and that this bothered him because everyone was out having fun on the town drinking and having sex except for him because he had to stay in bed for two weeks.  The appellant related that as the result of working on the flight line as a truck driver, he developed some hearing issues and that when he went out with a girl, she would call him names like "Dumbo" because he couldn't hear.  He stated that his commander would get mad at him because he could not hear orders well and he became fearful.  The Veteran related that he wanted to have a military career but was forcibly discharged and felt like a failure.  He said that these things bothered him a lot, as well as the fact that his father was disappointed in him and he felt he had let his military team buddy down.  The appellant attested to feelings of horror when he witnessed dramatic scenes and fights between peers such as having a throat cut with a knife, another "busted over the head" leaving a deep gash, and another using broken glass on the face of another peer.  He described other traumatic events after service, including being robbed at gunpoint, attacked, beaten and robbed by two young men while riding his bike, and the unexpected death of his 11-year old grandson while playing the 'choking game.' 

Following recitation of symptoms and a mental status examination, the examiner stated that the traumatic events the Veteran reported in service were not life threatening for him or others, and concluded there were not enough criteria to establish a diagnosis of PTSD related to military trauma.  It was further added that there was no correlation between the stressors mentioned and a PTSD diagnosis and that the appellant did not meet the DSM-IV criteria for a diagnosis of PTSD.  Following examination, an Axis I diagnosis was rendered of alcohol (substance) induced mood disorder; alcohol dependence in partial remission. 

Electronic records contain multiple other psychiatric diagnoses, as discussed in the Remand section below.  PTSD is not clinically established in the records.

Legal Analysis

The Board has carefully reviewed the extensive evidence but finds that service connection for PTSD is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the Veteran presented some statements as to stressors he experienced in service, when examined by VA in November 2011, the examiner concluded that none of the events he described was life threatening and that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  There is no diagnosis of PTSD in the record, except by the Veteran's own report.  The evidence thus demonstrates that PTSD has not been diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  In this respect, a medical professional has the greater skill.  The Veteran's account that he has PTSD related to service is less credible to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.  

As such, the Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this respect. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board thus finds that the preponderance of the evidence is against the claim and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The record reflects that when the case was remanded in December 2011, the Board pointed out that although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran also had diagnoses of other psychiatric disorders.  It was noted that in order to adequately encompass the scope of the claim, the issue would be expanded to include service connection for psychiatric disorders other than PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO/AMC was thus requested to address the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Board observes, however, that this was not accomplished.  In an ensuing supplemental statement of the case dated in September 2012, the RO continued to adjudicate service connection for PTSD only, and did not address the issue of service connection for an acquired psychiatric disorder other than PTSD.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.  In this instance, a significant requirement of the development sought by the Board was not performed.  As such, the case must be remanded for adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

Accordingly, the case is REMANDED for the following action:

After taking any further development deemed appropriate, to include notice, development, and examination/opinion as indicated, adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


